 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MAURICE LAMONT AINSWORTH,                       No. 2:19-cv-0232 DB P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14       M.E. SPEARMAN, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254 together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2). Petitioner has submitted a declaration that makes

20   the showing required by § 1915(a). (ECF No. 6). Accordingly, the request to proceed in forma

21   pauperis will be granted. 28 U.S.C. § 1915(a).

22           The exhaustion of state court remedies is a prerequisite to the granting of a petition for

23   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

24   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3).1 A waiver of exhaustion, thus, may

25   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the

26   highest state court with a full and fair opportunity to consider all claims before presenting them to

27
     1
      A petition may be denied on the merits without exhaustion of state court remedies. 28 U.S.C. §
28   2254(b)(2).
                                                     1
 1   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d

 2   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).

 3          After reviewing the petition for habeas corpus, the court finds that petitioner has failed to

 4   exhaust state court remedies. The claims have not been presented to the California Supreme

 5   Court. Petitioner states as much in the petition. (See ECF No. 1 at 3) (petitioner stating that with

 6   respect to the instant petition, he “[has] not completed all of [his] remedies in the lower courts.”).

 7   Further, there is no allegation that state court remedies are no longer available to petitioner. (See

 8   generally ECF No. 1). Accordingly, the petition should be dismissed without prejudice.2

 9          Good cause appearing, IT IS HEREBY ORDERED that:

10          1. Petitioner’s motion to proceed in forma pauperis, filed February 6, 2019 (ECF No. 2),

11   is GRANTED;

12          2. The Clerk of Court is directed to randomly appoint a District Court judge to this action,

13   and

14          3. The Clerk of Court is directed to serve a copy of these findings and recommendations

15   together with a copy of the petition filed in the instant case on the Attorney General of the State

16   of California; and

17          IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of habeas

18   corpus (ECF No. 1) be DISMISSED for failure to exhaust state remedies.

19          These findings and recommendations will be submitted to the United States District Judge

20   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, petitioner may file written

22   objections with the court. The document should be captioned “Objections to Findings and

23   Recommendations.” Petitioner is advised that failure to file objections within the specified time

24   ////

25   2
        Petitioner is cautioned that the habeas corpus statute imposes a one year statute of limitations
26   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
27   direct review or the expiration of time for seeking direct review, although the statute of
     limitations is tolled while a properly filed application for state post-conviction or other collateral
28   review is pending. 28 U.S.C. § 2244(d).
                                                         2
 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: February 11, 2019

 4

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/ains0232.103
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
